SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Joes Jeans Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 47777N101 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: X Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 8 PAGES CUSIP No. 47777N101 1 NAME OF REPORTING PERSON Manulife Financial Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON None, except through its indirect, wholly-owned subsidiary, MFC Global Investment Management (U.S.), LLC 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 See line 9, above. 12 TYPE OF REPORTING PERSON * HC *SEE INSTRUCTIONS PAGE 2 OF 8 PAGES CUSIP No. 47777N101 1 NAME OF REPORTING PERSON MFC Global Investment Management (U.S.), LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.29% 12 TYPE OF REPORTING PERSON * IA *SEE INSTRUCTIONS PAGE 3 OF 8 PAGES CUSIP No. 47777N101 1 NAME OF REPORTING PERSON John Hancock Small Cap Intrinsic Value Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,770,000 shares owned directly by the Fund. MFC Global Investment Management (U.S.), LLC has sole voting and dispositive power over these shares. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.74% 12 TYPE OF REPORTING PERSON * IV *SEE INSTRUCTIONS PAGE 4 OF 8 PAGES Item 1(a) Name of Issuer : Joes Jeans Inc. Item 1(b) Address of Issuer's Principal Executive Offices : 5901 South Eastern Avenue Commerce, California 90040 Item 2(a) Name of Person Filing : This filing is made on behalf of Manulife Financial Corporation (MFC) and MFCs indirect, wholly-owned subsidiary, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)), and is also made on behalf of John Hancock Small Cap Intrinsic Value Fund (JH Small Cap Fund). Item 2(b) Address of Principal Business Office : The principal business office of MFC is located at 200 Bloor Street East, Toronto, Ontario, Canada, M4W 1E5. The principal business office of MFC Global (U.S.) is located at 101 Huntington Avenue, Boston, Massachusetts 02199. The principal business office of JH Small Cap Fund is located at 601 Congress Street, Boston, Massachusetts 02210. Item 2(c) Citizenship : MFC is organized and exists under the laws of Canada. MFC Global (U.S.) is organized and exists under the laws of the State of Delaware. JH Small Cap Fund is organized and exists under the laws of the Commonwealth of Massachusetts. Item 2(d) Title of Class of Securities : Common Stock Item 2(e) CUSIP Number : 47777N101 Item 3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a : MFC: (g) (X) a parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). MFC Global (U.S.): (e) (X) an investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). JH Small Cap Fund: (d) (X) an investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). Item 4 Ownership : (a) Amount Beneficially Owned : MFC Global (U.S.) has beneficial ownership of 5,110,000 shares of Common Stock, of which JH Small Cap Fund owns directly 4,770,000 shares. Through its parent-subsidiary relationship to MFC Global (U.S.), MFC may be deemed to have beneficial ownership of these same shares. PAGE 5 OF 8 PAGES (b) Percent of Class : Of the 61,612,826 shares outstanding as of February 3, 2010, according to the issuer'sannual report on Form 10-K for thefiscal yearended November 30, 2009, MFC Global (U.S.) held 8.29%, of which JH Small Cap Fund held 7.74%. (c) Number of shares as to which the person has : (i) sole power to vote or to direct the vote: MFC Global (U.S.) has sole power to vote or to direct the voting of the shares of Common Stock it beneficially owns. (ii) shared power to vote or to direct the vote: -0- (iii) sole power to dispose or to direct the disposition of: MFC Global (U.S.) has sole power to dispose or to direct the disposition of the shares of Common Stock it beneficially owns. (iv) shared power to dispose or to direct the disposition of: -0- Item 5 Ownership of Five Percent or Less of a Class : Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person : Not applicable. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person : See Items 3 and 4 above. Item 8 Identification and Classification of Members of the Group : Not applicable. Item 9 Notice of Dissolution of Group : Not applicable. Item 10 Certification : By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. PAGE 6 OF 8 PAGES SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: February 12, 2010 Title: Attorney in Fact* MFC Global Investment Management (U.S.), LLC By: /s/ William E. Corson Name: William E. Corson Dated: February 12, 2010 Title: Vice President and Chief Compliance Officer John Hancock Small Cap Intrinsic Value Fund By: /s/ Richard Hirtle Name:Richard Hirtle Dated: February 12, 2010 Title:Assistant Chief Compliance Officer * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. PAGE 7 OF 8 PAGES EXHIBIT A JOINT FILING AGREEMENT Manulife Financial Corporation, MFC Global Investment Management (U.S.), LLC and John Hancock Small Cap Intrinsic Value Fund agree that the Schedule 13G (Amendment No. 2) to which this Agreement is attached, relating to the Common Stock of Joes Jeans Inc., is filed on behalf of each of them. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: February 12, 2010 Title: Attorney in Fact* MFC Global Investment Management (U.S.), LLC By: /s/ William E. Corson Name: William E. Corson Dated: February 12, 2010 Title: Vice President and Chief Compliance Officer John Hancock Small Cap Intrinsic Value Fund By: /s/ Richard Hirtle Name: Richard Hirtle Dated: February 12, 2010 Title: Assistant Chief Compliance Officer * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. PAGE 8 OF 8 PAGES
